     Case 3:12-cr-00079-HDM-WGC Document 57 Filed 02/18/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                                 DISTRICT OF NEVADA
 9
      UNITED STATES OF AMERICA,                    Case No. 3:12-cr-00079-HDM-WGC
10
                                  Plaintiff,
11         v.                                                      ORDER
12    BRUCE COLE,
13                                Defendant.
14
           Defendant      Bruce    Cole     has     filed    a    second    motion   for
15
      compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF
16
      No. 53). The government has opposed (ECF No. 55), and Cole has
17
      replied (ECF No. 56).
18
           The    court   denied     Cole’s    first    motion     for     compassionate
19
      release on the grounds that although some of his conditions might
20
      place him at greater risk of COVID-19 complications should he
21
      contract the virus, extraordinary and compelling reasons did not
22
      exist because Cole was not in the highest risk group for COVID-19
23
      complications and the virus did not appear to be spreading rapidly
24
      in his institution, FCI Sheridan. The court further concluded that
25
      even if extraordinary and compelling reasons did exist, the factors
26
      set forth in 18 U.S.C. § 3553(a) did not support the shortening of
27
      Cole’s     sentence.    Cole    has     now    filed       another    motion   for
28


                                               1
     Case 3:12-cr-00079-HDM-WGC Document 57 Filed 02/18/21 Page 2 of 3


 1    compassionate release, arguing that new facts identified compel

 2    the court to reweigh the relevant factors and that, after doing

 3    so, it should now grant compassionate release.

 4            Cole asserts that cases of COVID-19 have increased rapidly in

 5    his institution since the court’s last order, numbering 24 active

 6    cases at the time of filing his motion. He asserts that this,

 7    combined with the emergence and spread of more severe variants of

 8    the    coronavirus,            his   underlying           medical    conditions,         and   the

 9    continued failure of BOP to treat his current and newly discovered

10    medical conditions, amount to extraordinary and compelling reasons

11    for his release and justify a conclusion that early release is

12    justified under the § 3553(a) factors.

13           The number of active COVID-19 cases in FCI Sheridan has

14    dropped from 24 at the time of the filing of Cole’s motion to 7 as

15    of the date of this order, which does not support a conclusion

16    that     the    virus          is    currently        spreading       rapidly       in     Cole’s

17    institution. See https://www.bop.gov/coronavirus/ (last visited

18    Feb. 18, 2021). Further, the court agrees with the government that

19    there    is    a     substantial        likelihood           that    Cole,    as    an     inmate

20    incarcerated with the Bureau of Prisons, will receive the COVID-

21    19 vaccine relatively soon -- or at least sooner than if he were

22    released from custody. At a minimum, the vaccine will protect Cole

23    from the most severe outcomes of contracting the virus if not

24    prevent       him    from       contracting          it    altogether.       The    new     facts

25    identified          by    Cole       thus   do       not    persuade     the       court       that

26    extraordinary            and    compelling       reasons       now    exist    or    that      the

27    § 3553(a) factors now favor release.

28


                                                       2
     Case 3:12-cr-00079-HDM-WGC Document 57 Filed 02/18/21 Page 3 of 3


 1         In accordance with the foregoing, Cole’s second motion for

 2    compassionate release (ECF No. 53) is hereby DENIED.

 3         IT IS SO ORDERED.

 4         DATED: This 18th day of February, 2021.
 5

 6                                      ____________________________
                                        UNITED STATES DISTRICT JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                          3
